Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 17/352,251 filed on 06/18/2021. Claims 1-21 have been canceled. Claims 22-43 are pending in this communication. This prosecution has been reopened with an updated version of the claim set.

Priority
This application claims priority from 16/596,139 10/08/2019 PAT 11330015. Priority date has been accepted.

Examiner’s Note
The examiner is requesting the applicant’s representative to provide direct phone number and email address in next communication, which will be very helpful to advance the prosecution.
Generally the text that are italicized are claims; the text that are in bold are reference citations (with some obvious exception); the text which is neither italicized nor bolded are by the examiner.
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication or pdf copy of allowance. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The non-statutory non-provisional double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the patent US 11,330,015 either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claims 22 and 33 of the instant application are obvious type double patenting of the US Patent No. 11,330,015’s independent claims 1, 13 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22, 28-33 and 39-43 are rejected under AIA  35 U.S.C. 103 as being unpatentable over STOLFO; Salvatore J. et al., Pat. No.: US 10,686,836 B1 in view of FIELDER; Guy, Pub. No.: US 2015/0302218 A1.

Regarding Claim1-21, canceled.

Regarding Claim 22, STOLFO discloses a method, 
for automatically creating a honeyfile for a file system {ABS., “generating and deploying decoy files and decoy applications that appear to be authentic files and applications”}, comprising the steps of:
…
packaging the honeyfile … [linking content] into a honeyfile {col. 9 lines 14-25, “Token associated with a specific user account (for alerts and reports) Number of Decoys requested (e.g., default to 10) Type of Decoy vessels (e.g., pdf, docx, mixed, others) Theme of the decoys (e.g., specific themes or mix) Delivery (e.g., zip file, leave on server for later, request single file downloads) Tag Name for future downloads New/Old indication (i.e. if software is requested to generate a fresh batch of decoys or re-bundle previously created decoys)”}.
STOLFO, however, does not explicitly disclose
surveying a file set of the file system to identify metadata in the file set;
extracting the file set metadata;
analyzing the file set metadata to resolve one or more parameters of metadata applicable to the file set;
generating honeyfile metadata based on the resolved parameters; and
…
In an analogous reference FIELDER discloses
surveying a file set of the file system to identify metadata in the file set {Fig. 2 step 200 – ‘receive file’ & [0067], “the metadata file database directory may still be searched for specific parameters without exposing sensitive information during the search (i.e., the file obtained in Step 200)” … [0102], “In Step 202, the file metadata is obtained from the file, where the file metadata includes the file name and the other file metadata”};
extracting the file set metadata {[0067], “The search parameters may be manually input/associated with the file metadata and/or be automatically extracted from the file”};
analysing {[0069], “if the file is an electronic health record and no insurance or procedure codes are present in the file, then the text … may be analyzed and, based on the result of the analysis, one or more … codes may be included within the search parameters”} the file set metadata to resolve one or more parameters of metadata applicable to the file set {[0103], “the metadata file may include the file metadata from file received in step 200 as well as one or more additional constants and/or search parameters (as described above). … portions of the file metadata may be copied from the file and then stored. For example, if the file metadata includes the file size, the accessed timestamp, and created timestamp, the accessed timestamp and created timestamp may be identified, copied, and stored”};
generating honeyfile metadata based on the resolved parameters {[0079], “The security application may then add the decoy metadata (including the derived file name) to make all encrypted files appear similar to other encrypted files. (See e.g., FIGS. 2 and 4C)”}; and 
…
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify STOLFO’s technique of ‘generating a honey file package to derail a potential intruder to get the intruder’s detail information to identify the intruder’ to ‘identify parameters of metadata requires for a decoying strategy related to files communicated’, as taught by FIELDER, in order to develop decoying an intruder. The motivation is - a honeypot provides increased visibility and allows IT security teams to defend against attacks that the firewall fails to prevent. There are considerable benefits of honeypots, and many organizations have implemented them as an additional protection against internal and external attacks.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 28, STOLFO as modified by FIELDER discloses all the features of claim 22 and the combination further discloses
wherein a metadata parameter is timestamp-based {FIELDER: [0111], “the decoy metadata (excluding the derived file name) of all encrypted files in the mass encrypted file storage directory is within a predetermined range. For example, the decoy metadata may include an accessed timestamp that is a date in the past”}.

Regarding Claim 29, STOLFO as modified by FIELDER discloses all the features of claim 22 and the combination further discloses
wherein timestamp-based metadata includes hour, minute, second and/or date information {FIELDER: [0111], “the decoy metadata (excluding the derived file name) of all encrypted files in the mass encrypted file storage directory is within a predetermined range. For example, the decoy metadata may include an accessed timestamp that is a date in the past”}.

Regarding Claim 30, STOLFO as modified by FIELDER discloses all the features of claim 22 and the combination further discloses
wherein a metadata parameter is a user or group identifier {FIELDER: [0122], “when a first member of a group is attempting to share a file with a second member of the group, the first member may perform step 300 in order to identify the appropriate file metadata to send to the second member in order for the second member to perform steps 302-308”}.

Regarding Claim 31, STOLFO as modified by FIELDER discloses all the features of claim 22 and the combination further discloses
wherein a metadata parameter is ownership and permissions based {FIELDER: [0027], “each member creates a secrets file that has secret(s). The name of the secrets file and the secret is generated by an n-bit generator. The secret(s) is used to secure files accessible to the members of the group”}.

Regarding Claim 32, STOLFO as modified by FIELDER discloses all the features of claim 22 and the combination further discloses
wherein a metadata parameter is user identification and/or permission based {FIELDER: [0027], “each member creates a secrets file that has secret(s). The name of the secrets file and the secret is generated by an n-bit generator. The secret(s) is used to secure files accessible to the members of the group”}.

Regarding claim 33, claim 33 is claim to a method using the method of claim 22. Therefore, claim 33 is rejected for the reasons set forth for claim 22.

Regarding claim 39, claim 39 is a dependent claim of claim 33, claim 39 is claim to method using the method of claim 28. Therefore, claim 39 is rejected for the reasons set forth for claim 28.

Regarding claim 40, claim 40 is a dependent claim of claim 33, claim 40 is claim to method using the method of claim 29. Therefore, claim 40 is rejected for the reasons set forth for claim 29.

Regarding claim 41, claim 41 is a dependent claim of claim 33, claim 41 is claim to method using the method of claim 30. Therefore, claim 41 is rejected for the reasons set forth for claim 30.

Regarding claim 42, claim 42 is a dependent claim of claim 33, claim 42 is claim to method using the method of claim 31. Therefore, claim 42 is rejected for the reasons set forth for claim 31.

Regarding claim 43, claim 43 is a dependent claim of claim 33, claim 43 is claim to method using the method of claim 32. Therefore, claim 43 is rejected for the reasons set forth for claim 32.

Claim 26 & 37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over STOLFO; Salvatore J. et al., Pat. No.: US 10,686,836 B1 in view of FIELDER; Guy, Pub. No.: US 2015/0302218 A1 further in view of KREBS; Rouven, Pub. No.: US 2019/0052675 A1.

Regarding Claim 26, STOLFO as modified by FIELDER discloses all the features of claim 22. However, the combination does not explicitly disclose
wherein the honeyfile has a lifecycle term based on in part of one or more metadata or parameters.
 In an analogous reference KREBS discloses
wherein the honeyfile has a lifecycle term based on in part of one or more metadata or parameters {ABS., “Techniques are described for automatically performing lifecycle operations to mitigate identified threats via an intrusion detection (IDS) system and a lifecycle operations manager (LOM) … [0033], “Honeypot monitoring tools can then be installed or activated on the system under attack … [0052], “any other appropriate information associated with the LOM 108 and/or the lifecycle operations system 102, including any parameters, variables, algorithms, instructions, rules, constraints”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify STOLFO’s technique as modified by FIELDER of ‘generating a honey file package to derail a potential intruder to get the intruder’s detail information to identify the intruder to identify parameters of metadata requires for a decoying strategy related to files communicated’ for ‘creating a honeypot lifecycle based on used parameters’ by KREBS, in order to develop decoying an intruder. The motivation is – maintaining a honeypot lifecycle provides increased visibility and allows IT security teams to defend against attacks that the firewall fails to prevent. There are considerable benefits of honeypots, and many organizations have implemented them as an additional protection against internal and external attacks.

Regarding claim 37, claim 37 is a dependent claim of claim 33, claim 37 is claim to method using the method of claim 26. Therefore, claim 37 is rejected for the reasons set forth for claim 26.

Claim 27 & 38 are rejected under AIA  35 U.S.C. 103 as being unpatentable over STOLFO; Salvatore J. et al., Pat. No.: US 10,686,836 B1 in view of FIELDER; Guy, Pub. No.: US 2015/0302218 A1 further in view of CHERUBINI; Giovanni et al., Pub. No.: US 2019/0034083 A1.

Regarding Claim 27, STOLFO as modified by FIELDER discloses all the features of claim 22. However, the combination does not explicitly disclose 
wherein the extracted metadata is extracted using a sampling-based approach from the surveyed set of files.
In an analogous reference CHERUBINI discloses
wherein the extracted metadata is extracted using a sampling-based approach from the surveyed set of files {ABSTRACT & [0086], “Multiple values per metadata field. Distance metrics can be defined assuming a single value per metadata field. For instance, for a given metadata field k, the partial distance between two files having two different values vk(f1) and vk(f2)  can be computed as a symmetric divergence measure (e.g., Jensen-Shannon divergence) between the conditional probability distributions P(R|(k, vk(f1))) and P(R|(k, vk(f2))), where these distributions are obtained empirically from the training sample”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify STOLFO’s technique as modified by FIELDER of ‘generating a honey file package to derail a potential intruder to get the intruder’s detail information to identify the intruder to identify parameters of metadata requires for a decoying strategy related to files communicated’ for ‘extracting parameters based on sampling based approach’ as taught by CHERUBINI, in order to reduce processing capacity. The motivation is – proper sample of data from the collected dataset to create a practical capability.  There are considerable benefits of honeypots, and many organizations have implemented them as an additional protection against internal and external attacks.

Regarding claim 38, claim 38 is a dependent claim of claim 33, claim 37 is claim to method using the method of claim 27. Therefore, claim 38 is rejected for the reasons set forth for claim 27.

Allowable subject matter
Claims 23, 24 & 25 will be allowable if written in independent form with base method claim 22, and claims 34, 35 & 36 will be allowable if written in independent form with base method claim 33.
Reasons of allowance: what is missing from the prior arts is: frequency of extracted metadata parameters are normalized to create occurrence probabilities, the honeyfile metadata occurs with substantially the same relative frequency as the extracted metadata and generating honey/decoy file data package includes creating a distribution of metadata parameter information and sampling proportional to probability.

Conclusion
Following prior art is considered but is not applied:
US 2019/0190951 A1 (MYRON; Peter et al.) – Honeypot adaptive security system: “A Honeypot Adaptive Security (HAS) system is described that determines whether a pre-loaded partner or third-party (PP-TP) application executed on a client device has gained over-privileged access to confidential client or network (CCN) data, or over-privileged use of client account features or information provided by a telecommunications service provider. The HAS system may selectively generate and deploy a policy solution or transmit an alert to address instances of over-privileged access or over-privileged use. The HAS system may retrieve client data associated with a PP-TP application executed on the client device, and further develop a PP-TP application data model to determine a probability of the PP-TP application gaining over-privileged access to CCN data or over-privileged use of client account features on a client device. Responsive to the determined probability, the HAS system may parse a portion, or substantially all, client data to identify instances of over-privileged access or over-privileged use.”
Following is some quote from the prior art STOLFO; Salvatore J. et al. (‘836) cited in this rejection: “an adversary would have difficulty discerning whether a decoy document or application is authentic and/or from a legitimate source. A “perfect decoy” is defined herein as a decoy that may be chosen in a believability experiment with a probability of ½ (i.e., the outcome that would be achieved if a volunteer decided completely at random). That is, a perfect decoy is one that is completely indistinguishable from one that is not. Under this definition, the challenge of showing a decoy to be believable reduces to the problem of creating a “distinguisher” that can decide with probability better than ½. The notion of a “perfect decoy” provides a goal to strive for in design and implementation of systems. As shown, for example in FIG. 2, common forms-based documents may be generated with decoy credentials, realistic names, addresses and logins, all information that is familiar users.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for Examiner Farooqui assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491